CaSe: 3218-CV-OO409-T|\/|R DOC #Z 10 Filed: 01/28/19 Page: l Of 3 PAGE|D #Z 44

UNITEI) STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
CIVIL DIVISION
JENNIFER MYERS * Case No. 3:18-cv-409
de
Plaintiff, * Judge Thomas Rose
k
-vS- *
1':
MONTGOMER COUNTY BOARD "‘
OF COMISSIONERS, et al. *
de
Defendants. *

 

ANSWER OF DEFENDANT FRANCO RODIO VILLELLA

Now comes Defendant Franco Rodio Villella, by and through counsel, and t`or
his Answer to the Complaint filed herein states as follows:

l. Defendant admits the allegations set forth in paragraphs 6, 8, 37, 69 of Plaintit`t"s
Complaint.

2. Defendant denies the allegations set forth in paragraphs l-5, 7. 16-17, 21-23, 29-
36, 40-43, 70-72, 90-95 of Plaintiff"s Complaint for lack of knowledge

3. Defendant denies the allegations Set forth in paragraphs 10~14, 15, 18-20, 24-28,
38-39, 45-47, 49-60, 62-67, 74-78 , 80-88, 97-109, l]l-l 16, 118-120 of
Plaintiff`s Complaint.

4. Defendant admits and denies the allegations set forth in paragraphs 44, 48, 61, 68,
73, 79, 89, 96, l lO, l 17 of Plaintit`t‘s Complaint as set forth above.

5. Defendant denies that Plaintift` is entitled to any relief of any kind whatsoever and
requests that this Court dismiss this matter in its entirety and order that Plaintiff
pay Defendant’s attorney fees and costs in having to respond to in this action.

CaSe: 3218-CV-OO409-T|\/|R DOC #Z 10 Filed: 01/28/19 Page: 2 Of 3 PAGE|D #Z 45

FIRST AFFIRMATIVE DEFENSE

Defendant states that Plaintiff’ s Complaint fails to state a claim upon which relief
may be granted

SECOND AFFIRMATIVE DEFENSE

Defendant states that Plaintiff"s claims are barred because the Plaintiff has failed
to mitigate her damages

THIRD AFFIRMATIVE DEFENSE

Plaintiff’ s claims and damages, if any, were caused by superseding causes outside
of Defendant’s control.

FOUR'I`H AFFIRMATIVE DEFENSE

Any actions complained of by Plaintiff were as a result of a calculated plan to
entrap Defendant.

FIFTH AFFIRMATIVE DEFENSE

At all times material hereto, Defendant was acting within the scope of his
employment

SIXTH AFFIRMATIVE DEFENSE

Defendant hereby gives notice and reserve the right to rely on such other defenses
that become available and apparent through the discovery process, and Defendant
reserves the right to amend his Answer to Plaintift`s Complaint accordingly

Respectfully submitted,

/s/ P.J. Conboy

 

P.J. Conboy (0070073)
Attorney for Defendant
Staton, Fisher & Conboy LLP
5613 Brandt Pike

Huber Heights, Ohio 45424
(937) 237-9485
agentconboy@aol.com

CaSe: 3218-CV-00409-T|\/|R DOC #Z 10 Filed: 01/28/19 Page: 3 Of 3 PAGE|D #Z 46

/s/ Mark A_ Fisher

 

Mark A. Fisher (0066939)
Attorney for Defendant
Staton, Fisher & Conboy LLP
5613 Brandt Pike

Huber Heights, Ohio 45424
(937) 23 7-9485
m.fisher.sfc@gmail.com

CERTIFICATE OF SERVICE

lt is hereby certified that the foregoing was filed on this 25th day of January 2019
via the Court’s ECF system and served upon all counsel ot`record.

Respectfully submitted,

/s/ P.J. Conboy

 

P.J. Conboy (0070073)
Attomey for Defendant
Staton, Fisher & Conboy LLP
5613 Brandt Pike

Huber Heights, Ohio 45424
(937) 237-9485
agentconboy@aol.com

/s/ Mark A. Fisher

 

Mark A. Fisher (0066939)
Attomey for Defendant
Staton, Fisher & Conboy LLP
5613 Brandt Pike

Huber Heights, Ohio 45424
(937') 237-9485
m.fisher.sfc@gmail.com

